Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                      Detailed Action

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

     Claim(s) 1-3, 7, 10-13, 16,  19 and 20 is/are rejected under 35 U.S.C. 102a(2) as being anticipated by Osawa (2021/0271865).

     With respect to claim 1, Osawa teaches  an eye state detection method, illustrated in figure 1, comprising: acquiring, via unit 110, a target image; positioning a plurality of eye features points (130/180) in the target image to determine position coordinates of the plurality of eye feature points (see figures 4a and 4b); normalizing (using Euclidean and Mahalanobis distance calculations) using  left and right eye points to obtain normalized position feature data, see para. 153.   Osawa teaches determining (via face condition judgment means 191) the eye state based on positon feature data.




     With respect to claims 3 and 13, Osawa teaches classification of the position feature data into a model table 184; and determining an eye state (via judgment means 191) in the target image based on the classification. 

     With respect to claims 7 and 16, Osawa teaches  classifying position feature data with a classifier. The classifier is  the feature point model table 184a.

With respect to claim 10, Osawa teaches detecting a human face, see paragraphs 150 and 151 and positioning feature data on the face pertaining to eye feature points as set forth in paragraph 153.

     With respect to claim  11, Osawa teaches an electronic device, illustrated in figure 1,  comprising at least one processor 101; a memory 102/103; and a computer program instructions (see para. 41, line 7) wherein the program instructs the processor to  cause acquiring unit 110 to obtain a target image; positioning a plurality of eye features points 

     With respect to claim 19, Osawa teaches an eye state detection apparatus 100, comprising: an acquiring unit 110 to acquire a target image; a positioning unit via 191 in combination with face feature table 184a, configured to determine the position or right and left eye feature points, see para. 152; normalizing processing unit 191 configured to normalize the position coordinates (see para. 153) wherein the average  left and right eye coordinates are determined to obtained normalized feature data; and determining, via unit 191,  the state of the eyes based on the target data based on the analysis of the feature point data, see paragraph 152. 

     With respect to claim 20. Osawa teaches storage medium 102/103 having instructions (para. 41, line 7) which cause processor 101 to implement the steps of: acquiring, via unit 110, a target image; positioning a plurality of eye features points (130/180) in the target image to determine position coordinates of the plurality of eye feature points (see figures 4a and 4b); normalizing (using Euclidean and Mahalanobis distance calculations) between the left and right eye points to obtain normalized position feature data, see para. 153.   Osawa teaches determining (via face condition judgment means 191) the eye state based on positon feature data.



                         Claims Objected To As Containing Allowable Matter

Claims 4-6, 8, 9,  14, 15, 17 and 18  are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JEROME GRANT II/Primary Examiner, Art Unit 2664